Citation Nr: 1045024	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-29 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arrhythmia, status post 
pacemaker placement.

3.  Entitlement to service connection for residuals of shell 
fragment wound of the left leg.

4.  Entitlement to service connection for enlarged prostate.

5.  Entitlement to service connection for skin disorder of the 
feet, including jungle rot.

6.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for major affective 
disorder.

10.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

11.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of shell fragment wound of the neck.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and May 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

(By the decision below, a previously denied claim of service 
connection for PTSD is reopened.  The underlying claim of service 
connection for PTSD and the remaining claims on appeal are the 
subject of a remand that follows the decision.)




FINDINGS OF FACT

1.  In January 2002, the RO issued a rating decision which denied 
the Veteran's original claim seeking entitlement to service 
connection for PTSD.  The Veteran did not appeal.
 
2.  Evidence associated with the claims file since the January 
2002 rating decision relates to an unestablished fact necessary 
to substantiate the claim for service connection for PTSD and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2002 RO decision, which denied the Veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been submitted since the RO's 
January 2002 rating decision, and the Veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships of 
[combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Furthermore, if the 
claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony regarding 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 
(July 13, 2010).

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

The RO denied the Veteran's initial claim seeking service 
connection for PTSD in an unappealed January 2002 rating 
decision.  Specifically, the RO's decision found no evidence of a 
current diagnosis of PTSD.  Although provided notice of this 
decision by a letter dated that same month, the Veteran did not 
appeal, and the decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

Because the January 2002 rating decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans, 9 Vet. App. at 282-83.  

In support of his claim to reopen, the RO has received a July 
2007 stressor statement from the Veteran, as well as private 
treatment records reflecting a diagnosis of PTSD.

Comparing the evidence received since the RO's January 2002 
rating decision to the evidence of record before then, the Board 
finds that the additional evidence submitted includes evidence 
which is new and material as to the issue of service connection 
for PTSD.  Specifically, the Veteran is now shown to have a 
current diagnosis of PTSD.  See Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010) (interpreting the language of 38 
C.F.R. § 3.156(a) as creating a low threshold, such that medical 
nexus evidence is not required to reopen a claim when a Veteran 
has provided new and material evidence as to another previous 
missing element, which in this case was evidence of a current 
condition).

Accordingly, new and material evidence has been submitted, and 
the claim for entitlement to service connection for PTSD must be 
reopened.  The reopening of this claim does not mean that service 
connection for PTSD is granted.  Rather, the merits of the claim 
for service connection will have to be further reviewed by the RO 
after it develops additional evidence, as set forth in the below 
remand.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for PTSD, the claim is reopened, and 
to this extent only, the appeal of this issue is granted.


REMAND

After reviewing the Veteran's claims file, the Board finds there 
is a further duty to assist the Veteran with his claims herein.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In May 2010, the Veteran's representative submitted a statement 
indicating that additional medical treatment records are 
available at the VA Medical Center (VAMC) in St. Louis, Missouri.  
As it appears that additional treatment records are available, 
the RO should obtain updated VA treatment records.  

In June 2010, the Veteran, acting through his representative, 
submitted additional VA treatment records dated in April 2009.  
This evidence was submitted without waiver of consideration by 
the agency of original jurisdiction (AOJ).  Accordingly, the 
Board must return the case to the AOJ for consideration of the 
additional evidence and issuance of a supplemental statement of 
the case.  See 38 C.F.R. §§ 19.31, 20.1304 (2010).

As for his claim seeking service connection for PTSD, VA amended 
its adjudication regulations governing service connection for 
PTSD as noted in the decision above.

In this case, the Veteran has submitted a July 2007 stressor 
statement claiming that while stationed at Ben Wha Air Base, near 
Ben Hoa, Republic of Vietnam, he was frequently subjected to 
incoming artillery rounds and enemy gun fire.  Moreover, an 
August 2006 private treatment report noted a diagnosis of PTSD, 
although not based on any specific in-service stressor.  Under 
these circumstances, the AOJ should schedule the Veteran for a VA 
psychiatric examination in connection with the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's treatment 
records from the St. Louis VAMC, from March 
2007 to the present.  All attempts to 
secure this evidence must be documented in 
the claims file by the AOJ.  If, after 
making reasonable efforts to obtain the 
identified records, the AOJ is unable to 
secure same, the AOJ must notify the 
Veteran and (a) identify the specific 
records the AOJ is unable to obtain; (b) 
briefly explain the efforts that the AOJ 
made to obtain those records; (c) describe 
any further action to be taken by the AOJ 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  Schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 
(2010).)  All necessary special studies or 
tests including psychological testing and 
evaluation must be accomplished.  The 
entire claims file must be made available 
to the examiner for review in conjunction 
with this examination.  The examination 
report must include a detailed account of 
all pathology found to be present.  If the 
VA examiner concludes that the Veteran 
currently has PTSD, the VA examiner must 
specify the stressor or stressors that 
serve as the underlying basis for this 
diagnosis.  For any other psychiatric 
disorder found, the VA examiner must state 
whether any diagnosed psychiatric disorder 
is related to the Veteran's active duty 
service.  The examination report must 
include a complete rationale for all 
opinions expressed.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  After completing the above, and any 
other development as may be indicated, re-
adjudicate the claims on appeal, including 
consideration of all evidence received 
since the September 2009 supplemental 
statement of the case.  In adjudicating the 
claim of service connection for PTSD on the 
merits, include consideration of the recent 
amendments to 38 C.F.R. § 3.304.  Compare 
38 C.F.R. § 3.304(f) (2010) with 75 Fed. 
Reg. 39843-52 (July 13, 2010).  If any 
claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


